Citation Nr: 0948888	
Decision Date: 12/30/09    Archive Date: 01/13/10	

DOCKET NO.  06-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of multiple joints, including secondary to 
service-connected hepatitis C.  

2.  Entitlement to service connection for coronary artery 
disease (CAD), including as secondary to service-connected 
hepatitis C.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and asthma, including as secondary 
to service-connected hepatitis C.  

4.  Entitlement to service connection for chronic digestive 
problems to include recurring pancreatitis and 
diverticulitis, including as secondary to service-connected 
hepatitis C.  

5.  Entitlement to service connection for hepatitis A and B, 
including as secondary to service-connected hepatitis C.  

6.  Entitlement to service connection for impotency secondary 
to service-connected hepatitis C.  

7.  Entitlement to service connection for rheumatoid 
arthritis (also claimed as arthralgia), including as service-
connected hepatitis C.  

8.  Entitlement to service connection for hypertension (HTN), 
including as secondary to service-connected hepatitis C.  

9.  Entitlement to service connection for diabetes mellitus 
(DM), including as secondary to service-connected hepatitis 
C.  

10.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hepatitis C.  

11.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from October 1973 to 
January 1976.  There was no overseas or combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The Veteran's application for an 
advance upon the Board's docket was granted in August 2009.  
The case is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

As noted on the title page of this decision, the Veteran 
claims entitlement to service connection for a multitude of 
disabilities and/or symptoms all claimed as causally 
attributable to his service-connected hepatitis C.  These 
claims followed the RO's initial denial of an evaluation in 
excess of 10 percent for service-connected hepatitis C 
itself.  

The Board notes that the Veteran was most recently examined 
by the same VA doctor in February 2008 and December 2006.  
However, each examination begins with the statement that the 
physician did not have access to the Veteran's rather 
extensive claims folder for review in conjunction with the 
examination.  Additionally, at no time during the pendency of 
this appeal has the RO sought a VA examination with claims 
folder review which included a request for the multiple 
detailed opinions raised in this multi-issue appeal 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  In denying 
the majority of the service connection claims on a secondary 
basis, the RO has simply pointed out that the diagnoses on 
examination did not include any secondary conditions.  Each 
of these examinations is entirely inadequate for rating 
purposes as a result.  

The interrelationship of cause and effect between hepatitis C 
and other claimed disabilities of arthritis, pancreatitis, 
diverticulitis, coronary artery disease, COPD/asthma, 
hypertension, diabetes, etc. is an extremely complex area in 
the medical field and VA adjudicators and the Board lack the 
requisite medical expertise to make determinations such as 
those presented in the instant appeal.  Indeed, VA 
adjudication and Board personnel are prohibited from making 
or drawing their own medical judgments or conclusions.  In 
carefully reviewing the evidence on file, the Board felt that 
several of the pending claims were lacking in merit, but 
since remand is absolutely necessary for a comprehensive 
review of the substantial evidence on file and the request 
for multiple clinical opinions, the Board felt it prudent to 
seek medical opinions on each issue raised by the Veteran in 
this appeal.  

Additionally, although the RO has denied all claims pending 
appeal on the basis of an absence of sufficient evidence to 
show a direct causal connection between hepatitis C and the 
other multiple claimed disabilities, at no time has the RO 
addressed the closely associated issue of whether hepatitis 
C, although perhaps not directly causing other disabilities, 
may have aggravated or permanently increased the underlying 
severity of any of these additionally claimed disabilities 
consistent with 38 C.F.R. § 3.310(b) (2008).  

While 38 C.F.R. § 3.310(a) (2008) contemplates secondary 
service connection, § (b) of this regulation provides that 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected (with certain privisos).  No VA examination on file 
has included a thorough review of the claims folder and a 
request for opinions with respect to the nine separate claims 
of secondary service connection and/or whether any of these 
additionally claimed disabilities though not caused by 
hepatitis C might nonetheless be aggravated by hepatitis C.  
Accordingly, the case must be returned to the RO for the 
conduct of one or more comprehensive VA examinations to 
include a review of the claims folder and to include a series 
of requested opinions to assist VA adjudication personnel in 
deciding these claims.  

The Veteran has already been granted service connection for 
hepatitis C, and is entitled to a compensable evaluation for 
all signs and symptoms reasonably attributable to that 
service-connected disability.  Compensable evaluations for 
hepatitis C (or for that matter any form of hepatitis) are 
included at 38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).  
The Veteran may also be entitled to additional awards of 
service connection for disabilities which are found to be 
either causally related to or causally aggravated by service-
connected hepatitis C.  However, the rule against pyramiding 
at 38 C.F.R. § 4.14 (2008) clearly provides an evaluation of 
the same disability under various diagnoses must be avoided.  
That is, two or more separately named disabilities may not be 
separately evaluated, if the essential symptoms from each 
disability are identical with one another.  Additionally, the 
Veteran may not receive compensable evaluations for 
service-connected disability which includes symptoms which 
are not attributable to service-connected disability.  This 
appeal and its multiply claimed disabilities and symptoms 
must be carefully evaluated in contemplation of the rule 
against pyramiding of VA disability evaluations.  

The Veteran does not at present meet the schedular criteria 
for an award of TDIU.  However, a decision on this issue must 
be deferred until such time as VA adjudicators are provided 
sufficient clinical evidence to make a determination of all 
other pending claims, prior to considering the Veteran's 
claim for TDIU.  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  Initially, the Board notes that the 
Veteran has received multiple formal VCAA 
notices during the lengthy pendency of 
this appeal.  He has also been provided 
the schedular criteria for evaluation of 
hepatitis C at 38 C.F.R. § 4.114, 
Diagnostic Code 7354.  His attention has 
been directed to 38 C.F.R. § 3.310 in 
this remand action.  It does not appear 
to the Board that additional VCAA notice 
is necessary.  

2.  The RO should obtain copies for 
inclusion in the claims folder of all 
more recent VA treatment records which 
are not already on file.  It would 
greatly please the Board if additional 
duplicate copies were not included in the 
claims folder, and it does appear that 
records are complete through at least 
April 2008.  

3.  After completing the above 
development, the Veteran should be 
referred for a VA examination by a 
physician specifically qualified to 
evaluate all aspects of hepatitis.  The 
Board would prefer that the Veteran not 
be referred to the same physician who 
previously examined him in December 2006 
and February 2008, unless she is the only 
available or best qualified physician 
available.  The claims folder, including 
any additional evidence added, must be 
referred to the VA doctor for careful 
evaluation in conjunction with the 
examination.  

Initially, the Veteran should be provided 
any blood serologies or other diagnostic 
testing or studies necessary for 
comprehensive evaluation of service-
connected hepatitis C, unless such 
testing or studies already on file are 
completely adequate for evaluation of 
current hepatitis C symptoms and any 
causally associated symptoms or 
disabilities.  The doctor is requested to 
provide a report of examination which 
directly addresses the criteria for 
evaluation of hepatitis C at 38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  

The examiner's attention is directed to 
the fact that the Veteran is essentially 
claiming that all current disability and 
symptoms from disability are either 
directly attributable to service-
connected hepatitis C, or to any 
disabilities which have been directly 
caused by hepatitis C, or to any 
disabilities which may have been 
permanently increased in severity 
(aggravated) as a result of hepatitis C.  
So the examiner's attention is initially 
directed to a thorough examination of the 
underlying hepatitis C for evaluation 
purposes.  The Board would appreciate 
that the examiner directly address the 
criteria for evaluation provided at 
Diagnostic Code 7354 in the report of 
examination itself.  While addressing 
this part of the  examination, the 
examiner is specifically requested to 
indicate whether or not the Veteran has 
valid diagnoses of both hepatitis A and 
B, in addition to service-connected 
hepatitis C.  

Having initially directed the attention 
of the examination to evaluation of 
hepatitis, the examiner is then requested 
to provide medical opinions as to whether 
it is more, less, or equally likely that 
service-connected hepatitis C directly 
caused or, if not caused, permanently 
increased in severity the underlying 
preexisting conditions of:  

a)  Degenerative disc disease of 
multiple joints, but principally 
those involving the thoracolumbar 
spine and cervical spine.  

b)  Hepatitis A and B.  

c)  Chronic digestive problems, 
epigastric pain, chronic 
pancreatitis, and diverticulitis.  

d)  Rheumatoid arthritis.  

e)  Coronary artery disease.  

f)  Chronic obstructive pulmonary 
disease and asthma.  

g)  Impotency, and this should 
include consideration of whether 
impotency may be attributable to any 
medication provided for service-
connected (versus non-
service-connected) disability.  

h)  Hypertension.  

i)  Diabetes mellitus.  

The examiner should understand that the 
Veteran is granted service connection for 
hepatitis C and is entitled to receive a 
compensable evaluation for all disability 
and symptoms attributable to hepatitis C, 
and to separate grants of service 
connection on either a direct basis or an 
aggravation basis for any additional 
disability which is causally related to 
hepatitis C, but the Veteran may not be 
provided compensable evaluations for 
disability or symptoms which is not 
causally related to hepatitis C.  At no 
time during this examination will a 
response that this would require 
speculation of the physician be 
satisfactory.  Speculation or estimation 
provided by a qualified doctor will 
always be superior to that provided by 
any VA lay-adjudicator or attorney.  

If in reviewing the claims folder and 
attempting to provide qualified medical 
opinions on the issues presented above, 
the VA physician feels that it would be 
necessary or useful to have the Veteran 
examined by some other additional 
qualified VA physician, the VA doctor 
conducting the examination for hepatitis 
should take whatever action is necessary 
to have the Veteran scheduled for and 
provided any additional examination, 
diagnostic study, or other testing 
necessary in his or her opinion.  If 
additional examination is not necessary, 
the VA physician conducting this 
examination should certainly feel free to 
discuss this case with any other 
specialized physician for clarification 
or assistance in answering all questions 
presented, then the VA examiner should 
also conduct such consultation and 
include notes of such consultation in the 
final report of examination.  

After completing all of the above with 
respect to a comprehensive examination, 
claims folder review, and providing a 
report of examination, the VA examiner is 
finally requested to provide an opinion 
as to whether the Veteran is rendered 
unable to attain or maintain any 
substantially gainful occupation solely 
as a result of service-connected 
disability which, at present, includes 
hepatitis C (and any additional 
disabilities the examiner finds causally 
associated with hepatitis C), major 
depressive disorder, bilateral hearing 
loss and tinnitus.  

Finally, the VA examiner is requested to 
provide an explanation of reasons and 
bases supporting all positive and 
negative opinions provided in response to 
this requested examination.  The VA 
examiner is reminded that VA adjudication 
personnel and attorneys are not 
physicians and would request clear 
explanations that can be understood by 
lay adjudicators.  

4.  After completing the above 
development, the RO should initially and 
carefully review the report of VA 
examination to ensure that it has 
answered all necessary questions 
presented.  If the examination is 
considered incomplete, or if the RO 
itself perceives any additional questions 
necessary to proper adjudicate this 
claim, RO personnel should feel free to 
return the examination report to the 
physician with a request for 
clarification.  After completing this 
development, the RO should again address 
the issues presented on appeal.  If any 
decision is not to the Veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the development requested in this 
remand, and they must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The Veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


